Citation Nr: 0527987	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

These issues were previously decided by the Board in a 
decision dated in February 2004, which determined that new 
and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss had not 
been received.  The Board also determined that new and 
material evidence sufficient to reopen a previously denied 
claim of service connection for tinnitus had been received, 
but denied service connection for tinnitus.  The veteran and 
the Secretary of the Department of Veterans Affairs submitted 
a joint motion to the United States Court of Appeals for 
Veterans Claims (Court) to vacate the Board's February 2004 
decision and to remand these issues.  The Court granted the 
joint motion in an order dated in May 2005.  

Ordinarily, when a Board decision contains action favorable 
to a veteran, the parties to the joint motion ask that that 
portion of the Board decision that is favorable be retained 
and the remainder of the decision vacated.  Here, however, 
the parties asked that the entire Board decision be vacated 
and the Court did so.  Despite the previous reopening of the 
claim of service connection for tinnitus, the Board is 
therefore required to adjudicate the veteran's claim anew in 
its entirety.

(Consideration of the appellant's application to reopen his 
claim of service connection for hearing loss and the 
underlying claim of service connection for tinnitus is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)




FINDINGS OF FACT

1.  The veteran was denied service connection for tinnitus in 
August 1992.  The veteran did not appeal.

2.  The evidence received since the August 1992 decision is 
such that it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for tinnitus.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for tinnitus has been 
received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from November 1978 to 
November 1981.  He claims that he has tinnitus as a result of 
his serving as a cannon crewman during military service.  The 
veteran originally submitted a claim for entitlement to 
service connection for tinnitus in July 1992.  The claim was 
denied by the RO in August 1992.  Notice of the denial and 
appellate rights were provided that same month.  The veteran 
did not submit a notice of disagreement, and the decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(1992).  As a result, service connection for tinnitus may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been received, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Finally, new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the August 1992 RO 
decision consisted of the veteran's service medical records 
(SMRs) and his claim for benefits.  The veteran did not 
present any post-service evidence of diagnosis of tinnitus at 
the time of his claim in July 1992.  The RO denied the 
veteran's claim because there was no evidence of tinnitus in 
service, nor at an examination given more than two years 
after service in July 1984.

The veteran submitted a request to reopen his claim for 
service connection in February 2002.  Evidence received since 
the August 1992 denial by the RO consists of medical records 
provided from the Social Security Administration (SSA), which 
include private medical records from multiple sources for the 
period from December 1988 to December 1996; VA treatment 
records for the period from April 1988 to September 1996; 
records from St. Louis University Hospital for the period 
from March 1998 to April 2001; records from South Pointe 
Hospital for the period from July 2000 to October 2001; 
additional VA treatment records for the period from April 
1992 to April 2002; a statement from a VA physician's 
assistant, dated in April 2002; a VA audiogram received in 
April 2002; records from Barnes-Jewish Hospital dated in May 
and June 2002; records from Washington University clinic 
dated in August 2002; records and statements from W. P. 
Berkowitz, M.D., for the period from June 2002 to August 
2002; and statements from the veteran.

The Board notes that all of this newly submitted evidence is 
new in that it was not of record at the time of the August 
1992 rating decision.  Much of the evidence is not material 
in that it contains no pertinent evidence to the tinnitus 
issue, but some of it is.  

The veteran was seen as an outpatient in November 2001 and 
complained of subjective tinnitus.  The veteran submitted a 
VA outpatient record from April 2002 that noted he was 
seeking compensation for tinnitus.  The entry, prepared by a 
physician's assistant (PA), noted that the issue of tinnitus 
was a subjective one, and that it "could" be related to 
military service, especially with a history of exposure to 
artillery fire.  The PA noted, however, that she was unable 
to determine definitively whether the noise exposure was the 
cause of the veteran's claimed tinnitus.  It was noted by the 
PA that a letter to the veteran's then-appointed 
representative would be prepared.  

A letter from the PA and a copy of the audiogram were 
submitted by the veteran.  The statement noted the veteran's 
complaints of hearing loss and tinnitus developed after 
serving with an artillery unit.  The PA noted that tinnitus 
was a subjective complaint, and that it "could" be related 
to hearing loss or excessive noise exposure.  She said, 
however, that she was unable to definitively state that it 
was more likely than not that the veteran's tinnitus was 
associated with his military service.  She also added that 
she could not definitively say that the tinnitus was not 
related to his service.  She concluded by saying that the 
veteran's tinnitus was determined to be of unclear etiology.  

The records from Barnes-Jewish Hospital consist of notes from 
the ear, nose, and throat (ENT) clinic.  The June 2002 entry 
noted that the veteran gave a history of longstanding 
bilateral tinnitus and subjective hearing loss.  He was noted 
to have had noise exposure in service.  The impression was 
tinnitus.  The assessment was subjective tinnitus that could 
"conceivably be related to noise exposure in service."

The records from Dr. Berkowitz consist of a note on a 
prescription pad sheet, dated in July 2002, which says the 
veteran was treated for tinnitus.  A second, similar note, 
dated in August 2002, says that tinnitus can be caused by 
artillery noise exposure.  The veteran's statements are that 
he now suffers from hearing loss and tinnitus because of his 
exposure to acoustic trauma from his duties with an artillery 
unit.  An August 2002 outpatient record from Washington 
University clinic referred to the results of a June 2002 
audiogram and reported that the veteran believed his tinnitus 
was from artillery fire.  The assessment was subjective 
tinnitus of an unclear etiology.

Regarding the veteran's tinnitus claim, the Board finds that 
the evidence submitted since the August 1992 denial of 
service connection relates to a previously unestablished 
fact.  Specifically, the new evidence includes a current 
diagnosis of tinnitus, whereas there was no such diagnosis in 
1992.  Further, presuming the credibility of the evidence 
submitted since August 1992, the evidence is such that it 
creates a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's claim for 
service connection for tinnitus is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for tinnitus has been presented; to this limited 
extent, the appeal is granted.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) VA must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to notify and assist in an initial notification dated in 
April 2002, and in subsequent updates in June and July 2002.  
However, the Board now finds that the notifications were 
lacking.  The veteran was not specifically asked to provide 
any evidence in his possession pertaining to these claims.  
The Board will therefore remand in order that the veteran 
receive the due process to which he is entitled.

Because, on remand, the RO will be asked to re-adjudicate 
both the issue of whether new and material evidence has been 
received sufficient to warrant reopening the veteran's claim 
of service connection for hearing loss, and the issue of 
service connection for tinnitus, the Board will address the 
issues raised in the joint motion, which resulted in the 
remand from the Court.  

The joint motion concluded that remand was necessary for two 
reasons.  First, the joint motion concluded that the Board 
failed to provide adequate reasons and bases for its 
conclusion that VA's duty to assist was satisfied although 
the appellant was not afforded a VA examination regarding his 
tinnitus claim.  The Board notes that there exists in the 
evidence of record a diagnosis of tinnitus.  There is also 
evidence of record that the veteran was exposed to noise from 
artillery fire while in service.  That being so, the 
remaining issue in the tinnitus claim is whether or not the 
veteran's tinnitus is attributable to his military service.  

The Board notes that neither the veteran's private medical 
providers nor the VA PA who assessed his tinnitus in the 
course of a routine office visits have been able or willing 
to opine that his tinnitus is related to his military 
service.  The joint motion concludes that the issue of 
service connection for the veteran's tinnitus "needs to be 
remanded so that the Board can obtain an adequate opinion 
regarding the etiology of the Appellant's claim."  In 
support of this conclusion, the joint motion cites the 
Court's holding  in DeLuca that, "when a medical examination 
report 'does not contain sufficient detail,' the adjudicator 
is required to 'return the report as inadequate for 
evaluation purposes.'"  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

In this case there does not appear to be a lack of sufficient 
detail.  In DeLuca, a remand was required so that a VA 
examiner could be asked to express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the arm is used repeatedly over a period of time in 
accordance with 38 C.F.R. § 4.40.  Here, neither the 
veteran's private physicians nor the VA practitioners were 
able to determine that his tinnitus was in fact a result of 
his military service.  Put another way, in DeLuca another 
examination was required in order to be in compliance with VA 
regulations; here, the various medical professionals appear 
to have been unable to provide a medical nexus between the 
veteran's diagnosed tinnitus and his military service.  

Although there seems to be nothing about the various 
statements by the veteran's private or VA medical providers 
that is unclear, the Board is required to remand to obtain a 
medical opinion regarding the etiology of the veteran's 
tinnitus, as mandated by the Court.

Regarding the joint motion's second conclusion, it was 
determined that the Board's Reasons and Bases were inadequate 
because it misconstrued the facts of record regarding the 
veteran's request to reopen the claim of service connection 
for hearing loss.  The parties to the joint motion based 
their conclusion on the report of a June 2002 audiogram 
conducted by the veteran's private physician, Dr. Berkowitz.  
Dr. Berkowitz's report appears to have showed that pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
8000
RIGHT
15
10
5
-
15
25
LEFT
20
20
10
-
10
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  A handwritten note below the audiogram 
explained that the veteran had normal hearing in the right 
hear, and normal to moderate high frequency sensorineural 
hearing loss in the left ear.  It is this notation of 
moderate high frequency hearing loss in the left ear that the 
parties to the joint motion concluded the Board had 
misconstrued.  Given this conclusion by the parties, and 
because the audiogram results were presented in chart form, 
the Board will seek a clear interpretation of the June 2002 
chart, especially with respect to whether it means that the 
veteran has impaired hearing as defined by VA.

The veteran's case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must unambiguously notify the 
claimant and the claimant's 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
appellant's claims for reopening a 
claim for service connection for 
hearing loss, and for establishing 
service connection for tinnitus; 
(2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) the RO must ask the 
claimant to provide any evidence in 
his possession that pertains to 
either claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  After the above-requested 
development is accomplished, the RO 
should seek a medical opinion from a 
qualified physician or audiologist 
with appropriate expertise to 
determine, based on all the evidence 
of record, whether it is, or is not, 
as likely as not that the veteran's 
tinnitus is attributable to his 
military service.  The reviewer 
should also provide numeric results 
for the audiometric chart provided 
by Dr. Berkowitz in June 2002.  The 
reviewer should provide an opinion 
as to whether the veteran satisfies 
the criteria of 38 C.F.R. § 3.385 
for impaired hearing.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the medical 
professional providing the opinion.  

If the medical professional 
providing the opinion determines 
that an examination of the veteran 
is required in order to provide the 
tinnitus opinion, one should be 
scheduled.  If an examination is 
scheduled, the veteran should be 
advised that failure to appear for 
an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2004).

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals.


 Department of Veterans Affairs


